Fourth Court of Appeals
                                     San Antonio, Texas
                                            May 11, 2016

                                        No. 04-15-00318-CV

     GEMINI INSURANCE COMPANY and Berkley Oil & Gas Specialty Services, LLC,
                             Appellants

                                                  v.

                            DRILLING RISK MANAGEMENT, INC.,
                                         Appellee

                    From the 216th Judicial District Court, Kendall County, Texas
                                      Trial Court No. 12-066
                             Honorable Bill R. Palmer, Judge Presiding


                                           ORDER
Sitting:          Karen Angelini, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

           Appellee's motion for leave to file post-argument letter brief is hereby GRANTED.


           It is so ORDERED on May 11, 2016.

                                                              PER CURIAM



           ATTESTED TO: _______________________________
                        Keith E. Hottle
                        Clerk of Court